DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the after final reconsideration filed on 3/3/2022. 

Examiner’s Comment
Upon further consideration, examiner hereby withdraws the last final office action mailed on 12/3/2021. In view of found prior art and the request for consideration, the finality mailed on 12/3/2021 is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mamiko (JP-2014038145 A) in view of Tose et al. (US PAT. 6,365,265).
	Mamiko teaches a process of making an inductor component comprising steps of: preparing an negative photosensitive insulating paste that includes a filler material composed of a glass material and, inherently, a resin material, and a negative photosensitive conductive paste; forming a first insulating layer (19) by applying the 
	However, Mamiko silent a quartz to be used as the filler material for the negative photosensitive insulating paste. Tose et al. teach a process of making an electronic component including an insulation layer as a photosensitive insulating paste having quartz with glass material (col. 5, lines 32- 36) in order to form an insulating layer that separates two or more electrodes or transmission lines in, for example, a high-frequency circuit substrate or an electronic component for a high-frequency circuit. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating an inductor of Mamiko by providing an insulation layer as a photosensitive insulating paste having quartz and glass material as taught by Tose et al. in order to form an insulating layer in a high-frequency circuit substrate or an electronic component for a high-frequency circuit.
	Re. claim 2: Mamiko also teaches that the exposure is performed with light not including a wave length of about 350 nm (paragraph [0025]).
0C (paragraph [0033]).
	Re. claims 4 and 6-8: Mamiko also teaches that a content ratio of the filler material to the glass material is about 20 vol % to about 50 vol % (paragraph [0040]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729